In September, 1931, Central Hanover Bank  Trust Company secured a final judgment in a common law action against E.W. Thompson. In October following, execution was placed in the hands of the sheriff with instructions to realize on the judgment. In April, 1932, in an entirely different action, Central Hanover Bank  Trust Company obtained a second judgment against E.W. Thompson and execution was placed in the hands of the sheriff as before.
In 1935 and 1936, Blackstone Holding Company secured judgments against E.W. Thompson and likewise placed executions in the hands of the sheriff to collect the judgment. A controversy arose as to which creditor's judgment should first be satisfied, being limited to personal property. *Page 704 
The circuit court held that the lien of the judgment creditor operated and became effective from the date it was placed in the hands of the sheriff for execution.
The lien of Central Hanover Bank  Trust Company was first secured and placed in the hands of the sheriff. The court therefore was correct in holding that it should first be satisfied. Love v. Williams, 4 Fla. 126; Goodyear Tire  Rubber Co. v. Daniel, 72 Fla. 489, 73 So. 592; Pasco v. Harley,73 Fla. 819, 75 So. 30.
Other questions argued by the plaintiff in error have been considered but we think they are all concluded by what we have said.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.